ILLINOIS OFFICIAL REPORTS
                                        Supreme Court




                           In re Marriage of Earlywine, 2013 IL 114779




Caption in Supreme         In re MARRIAGE OF JOHN J. EARLYWINE, Petitioner, and JESSICA
Court:                     A. EARLYWINE, Respondent (Thomas H. James, Contemnor-
                           Appellant).



Docket No.                 114779


Filed                      October 3, 2013


Held                       Statutory provisions for “leveling the playing field” in marriage
(Note: This syllabus       dissolution proceedings permitted an order for the turnover of interim
constitutes no part of     attorney fees despite an “advance payment retainer” agreement purporting
the opinion of the court   to make funds provided by family members of the husband the property
but has been prepared      of his counsel.
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Appellate Court for the Second District; heard in that
Review                     court on appeal from the Circuit Court of Stephenson County, the Hon.
                           Theresa L. Ursin, Judge, presiding.



Judgment                   Appellate court judgment affirmed.
                           Circuit court judgment affirmed in part and vacated in part.
Counsel on               Thomas H. James, of Forreston, appellant pro se.
Appeal
                         No appearance for appellee.

                         Paul L. Feinstein and Michael G. DiDomenico, of Chicago, amici curiae.


Justices                 JUSTICE BURKE delivered the judgment of the court, with opinion.
                         Chief Justice Kilbride and Justices Freeman, Thomas, Garman, Karmeier,
                         and Theis concurred in the judgment and opinion.




                                           OPINION

¶1        In the course of dissolution of marriage proceedings, respondent, Jessica A. Earlywine,
      filed a petition for interim attorney fees pursuant to the “leveling of the playing field”
      provisions in the Illinois Marriage and Dissolution of Marriage Act (Act). See 750 ILCS
      5/501(c-1) (West 2010). The circuit court of Stephenson County found that neither
      respondent nor petitioner, John J. Earlywine, had the financial ability or resources to pay
      their respective attorney fees and costs. Pursuant to section 501(c-1)(3) of the Act, the court
      ordered petitioner’s attorney, Thomas James, to turn over, or disgorge, to respondent’s
      attorney half the fees previously paid to him. The court held James in “friendly” contempt
      at his request so that he could appeal the turnover order. On appeal, James argued that the
      fees were not subject to disgorgement because they were held in an advance payment retainer
      and became his property upon payment. The appellate court rejected James’ argument,
      affirmed the turnover order, and vacated the order of contempt. 2012 IL App (2d) 110730.
      We now affirm the appellate court.

¶2                                           Background
¶3        Petitioner filed his petition for dissolution of marriage on August 24, 2010. The parties
      had one son born of the marriage who was three years old at the time of filing. On November
      1, 2010, respondent, through her attorney Richard Haime, filed a petition requesting interim
      attorney fees in the amount of $5,000. Respondent asked the court to order petitioner to pay
      her fees or to order disgorgement of fees previously paid to petitioner’s attorney. In her
      affidavit accompanying the petition, respondent stated that she was unemployed and had no
      assets or cash to pay her attorney fees. In response, petitioner stated that he had been
      unemployed for some time, had no money to retain counsel, and that his parents had paid his
      legal bills.
¶4        Both parties submitted financial disclosure affidavits. Respondent stated that she had

                                               -2-
     earned $300 from employment in 2010 and owed $4,600 on a car. Petitioner stated that he
     was employed sporadically and had received some unemployment payments. Petitioner listed
     debts totaling more than $66,000. He stated further that he owed his parents $8,750 for legal
     fees paid to his attorney on his behalf.
¶5        Following a hearing, the trial court issued a memorandum opinion and order on April 26,
     2011. The court found that there were substantial debts from the marriage which neither
     party was able to pay. The court further found that respondent’s requested interim fees were
     reasonable due to the anticipated complexity of the case, including a custody evaluation.
     Pursuant to section 501(c-1)(3) of the Act, the court found that neither party had the financial
     ability or access to assets or income to pay their respective attorney fees, nor was petitioner
     able to pay any of respondent’s fees. Accordingly, the court ordered James to turn over to
     Haime a portion of the fees paid to him by petitioner’s parents, in the amount of $4,000.
¶6        Petitioner filed a motion to reconsider the disgorgement order, arguing that because the
     attorney fees were placed in an advance payment retainer, they were not subject to a
     disgorgement order by the trial court. Attached to the motion was a copy of the attorney-
     client agreement between James and petitioner, which indicates that petitioner agreed that
     all fees paid to James would be considered an advance payment retainer, as that term is used
     in Dowling v. Chicago Options Associates, Inc., 226 Ill. 2d 277 (2007). The agreement sets
     forth the requirements of the advance payment retainer in compliance with Rule 1.15 of the
     Illinois Rules of Professional Conduct of 2010 (eff. Jan. 1, 2010). Relevant to this appeal,
     the agreement identifies the “special purpose” for the advance payment retainer as follows:
                   “(1) the special purpose for the advance payment retainer and an explanation why
              it is advantageous to the client: In the case of family law with obligors or putative
              obligors, regardless of the source of obligation, the [Illinois Marriage and Dissolution
              of Marriage Act] can cause a court order to issue which will divide attorney retention
              funds which are held in an attorney’s trust account because such funds are owned by
              the client and thus are part of the marital estate. This division or allocation is in a
              judge’s discretion that provides the authority to allocate all of said funds should such
              facts portend such a result. The use of the ‘advance payment retainer’ avoids the
              problem of having to pay your counsel twice due to a fee allocation order albeit a
              Court may still order such a payment from the client directly. The benefit of the
              advanced payment retainer is that it avoids what can at times be the financial
              adversity with the attorney which you have hired due to a fee allocation order’s
              mandating allocation from an attorney’s trust account to the party on the other side
              of the lawsuit.”
¶7        In support of the motion to reconsider, petitioner’s mother, Joyce M. Earlywine,
     submitted an affidavit stating that she, her fiancé, petitioner’s father, and petitioner’s father’s
     wife had paid all of the attorney fees to petitioner’s attorney on his behalf.
¶8        The trial court issued a memorandum opinion and order on May 25, 2011, denying the
     motion to reconsider the turnover order. The court made the following findings:
                   “The stated policy of 501(c-1)(3) is to achieve ‘substantial parity between the
              parties.’ That section further expressly designates ‘retainers *** previously paid’ as


                                                -3-
               a source for disgorgement ***. Public policy allowing divorce litigants to participate
               equally should override the advance payment retainer device of protecting the fees
               of one side. To allow John to shelter the fees paid on his behalf as an advance
               payment retainer defeats the purpose of the ‘substantial parity’ provisions of the
               Illinois Marriage and Dissolution of Marriage Act. Divorce court is a court of equity,
               in which the court has a substantial amount of discretion ***. This court does not
               find that the findings of Dowling, as cited by John, apply or were meant to apply to
               divorce cases.”
¶9         James filed a motion for an entry of friendly contempt in connection with the fee
       disgorgement order. On June 21, 2011, the trial court granted the motion and fined James
       $50. James subsequently filed his notice of appeal.
¶ 10       The appellate court affirmed the trial court’s turnover order and vacated the contempt
       order. 2012 IL App (2d) 110730. The court held that the plain language of section
       501(c-1)(3) of the Act allows a trial court to order disgorgement of retainers previously paid
       to an attorney in the event that the court finds that both parties lack the financial ability and
       resources to pay reasonable attorney fees and costs. Id. ¶¶ 19-21. The legislature’s use of the
       general term “retainers,” in the court’s opinion, encompassed an advance payment retainer.
       Id. ¶ 21. The court further held that allowing a party to avoid disgorgement through use of
       an advance payment retainer would defeat the purpose of the “leveling the playing field”
       provisions in section 501(c-1). Id. ¶¶ 15, 22.
¶ 11       This court allowed James’ petition for leave to appeal pursuant to Illinois Supreme Court
       Rule 315 (eff. Feb. 26, 2010). We granted leave to matrimonial lawyers Paul L. Feinstein and
       Michael G. DiDomenico to file a brief amicus curiae in support of James. See Ill. S. Ct. R.
       345 (eff. Sept. 20, 2010).

¶ 12                                          Analysis
¶ 13       At the outset, we note that no appellee’s brief has been filed in this case. Nonetheless,
       we will address the merits of this appeal under the principles set forth in First Capitol
       Mortgage Corp. v. Talandis Construction Corp., 63 Ill. 2d 128, 133 (1976) (in the absence
       of an appellee’s brief, a reviewing court should address an appeal on the merits where the
       record is simple and the claimed errors are such that the court may easily decide the issues
       raised by the appellant).
¶ 14       At issue is whether the trial court had discretion to order James to turn over to Haime
       funds held in an advance payment retainer. James contends that because the funds in the
       advance payment retainer became his property upon payment and were placed in his general
       account, they were not subject to disgorgement under the leveling of the playing field
       provisions in the Act.
¶ 15       This court first recognized advance payment retainers in Dowling, which involved a
       judgment creditor who sought to satisfy a judgment by accessing funds held in an advance
       payment retainer by the debtor’s attorney. Dowling, 226 Ill. 2d 277. We held that the retainer
       was not subject to turnover to the judgment creditor because it was the property of the
       debtor’s attorney. Id. at 298. Prior to Dowling, only two types of retainers were explicitly

                                                 -4-
       allowed in Illinois. Id. at 292. The first type, a “general,” “true,” or “classic” retainer, is paid
       to a lawyer to secure his or her availability during a specified time or for a specified matter.
       Such a retainer is earned when paid and immediately becomes the property of the lawyer,
       whether or not the lawyer ever performs any services. Id. at 286. The second type of retainer
       is a security retainer, which remains the property of the client until the lawyer applies it to
       charges for services actually rendered. Pursuant to the Illinois Rules of Professional Conduct,
       a security retainer must be deposited in a client trust account and kept separate from the
       lawyer’s own funds. Id. (citing Ill. R. Prof. Conduct R. 1.15(a)).
¶ 16        In contrast to a general retainer or a security retainer, an advance payment retainer
       “consists of a present payment to the lawyer in exchange for the commitment to provide legal
       services in the future.” Dowling, 226 Ill. 2d at 287. Ownership of an advance payment
       retainer passes to the lawyer immediately upon payment. Accordingly, the funds must be
       deposited in the lawyer’s general account and may not be placed in a client’s trust account
       due to the prohibition against commingling funds. Id.
¶ 17        Although this court recognized advance payment retainers as one of three retainers
       available to lawyers and clients in Illinois, we cautioned that such retainers “should be used
       only sparingly, when necessary to accomplish some purpose for the client that cannot be
       accomplished by using a security retainer.” Dowling, 226 Ill. 2d at 293. As we explained, in
       most cases a security retainer is the best vehicle to protect the client’s funds:
                “The guiding principle, however, should be the protection of the client’s interests. In
                the vast majority of cases, this will dictate that funds paid to retain a lawyer will be
                considered a security retainer and placed in a client trust account, pursuant to Rule
                1.15. Separating a client’s funds from those of the lawyer protects the client’s retainer
                from the lawyer’s creditors. [Citation.] Commingling of a lawyer’s funds with those
                of a client has often been the first step toward conversion of a client’s funds. In
                addition, commingling of a client’s and the lawyer’s funds presents a risk of loss in
                the event of the lawyer’s death. [Citation.]” Id. at 292-93.
¶ 18        Examples of appropriate uses of advance payment retainers include the circumstances
       in Dowling, in which a debtor hired counsel to represent him in proceedings against a
       judgment creditor; a criminal defendant whose property remains subject to forfeiture; and a
       debtor in a bankruptcy case. Id. at 288-89, 293. In each of these examples, a security retainer
       would disadvantage the client because the funds remain the client’s property and are subject
       to the claims of the client’s creditors. Thus, the client may have difficulty hiring legal counsel
       if the attorney fees cannot be shielded from those with legal claims to the client’s property.
       Id.
¶ 19        Subsequent to our decision in Dowling, this court repealed the former Illinois Rules of
       Professional Conduct and replaced them with the Illinois Rules of Professional Conduct of
       2010 (eff. Jan. 1, 2010). Subsection (c) of Rule 1.15 of the new rules sets forth the
       requirements for advance payment retainers consistent with those prescribed in Dowling. Ill.
       R. Prof. Conduct (2010) R. 1.15(c) (eff. Jan. 1, 2010).
¶ 20        Relying on Dowling and Illinois Rule of Professional Conduct 1.15, James contends that
       the public policy of Illinois is to recognize the freedom of a client to contract for an advance


                                                   -5-
       payment retainer if it is for the client’s benefit. The benefit of an advance payment retainer
       in this context, according to James, is to avoid exposure of the client’s funds to the “obligee”
       spouse and her counsel. He argues that divorce and family law cases are similar to debtor-
       creditor cases, in that the “leveling of the playing field” rules in the Marriage Act make it
       difficult for a client to secure legal representation in the absence of an advance payment
       retainer. Thus, James contends that a party to a dissolution case ought to be able to use an
       advance payment retainer to shield attorney fees from being turned over to opposing counsel.
       For the following reasons, we disagree.
¶ 21        First, James’ use of an advance payment retainer to “protect” his client’s funds from
       turnover undermines the purpose of the leveling of the playing field rules in the Act and
       renders these rules a nullity. On June 1, 1997, the legislature amended the Act, substantially
       rewriting the rules with regard to attorney fees in marriage and custody cases. See Pub. Act
       89-712 (eff. June 1, 1997); In re Marriage of Beyer, 324 Ill. App. 3d 305, 310 (2001). These
       amendments are commonly referred to as the “leveling of the playing field” rules. See A
       General Explanation of the “Leveling of the Playing Field” in Divorce Litigation
       Amendments, 11 CBA Rec. 32 (1997). Among other things, the amendments added a
       separate provision, section 501(c-1), governing “temporary” or “interim” fee awards. Id.
       “[I]nterim attorney’s fees and costs” are defined by the statute as “attorney’s fees and costs
       assessed from time to time while a case is pending, in favor of the petitioning party’s current
       counsel, for reasonable fees and costs either already incurred or to be incurred.” 750 ILCS
       5/501(c-1) (West 2010).
¶ 22        The statute allows a court, after consideration of relevant factors, to order a party to pay
       the petitioning party’s interim attorney fees “in an amount necessary to enable the petitioning
       party to participate adequately in the litigation.” 750 ILCS 5/501(c-1)(3) (West 2010). Prior
       to doing so, the court must find that the petitioning party lacks sufficient access to assets or
       income to pay reasonable attorney fees, and that the other party has the ability to pay the fees
       of the petitioning party. Id.
¶ 23        Where, as in this case, the court finds that both parties lack the financial ability or access
       to assets or income to pay reasonable attorney fees and costs, the court may order
       disgorgement of fees already paid to an attorney. Specifically, “the court (or hearing officer)
       shall enter an order that allocates available funds for each party’s counsel, including retainers
       or interim payments, or both, previously paid, in a manner that achieves substantial parity
       between the parties.” (Emphasis added.) Id. The order terminates at the time the final
       judgment is entered. 750 ILCS 5/501(d)(3) (West 2010).
¶ 24        Whether funds held in an advance payment retainer are subject to disgorgement as part
       of an interim fee award is an issue of law, which is subject to de novo review. See In re
       Marriage of Nash, 2012 IL App (1st) 113724, ¶ 15 (quoting In re Marriage of Beyer, 324
Ill. App. 3d 305, 309 (2001)). Our primary goal in construing a statute is to give effect to the
       intention of the legislature. People v. Collins, 214 Ill. 2d 206, 214 (2005). To ascertain that
       intent, “ ‘we may properly consider not only the language of the statute, but also the purpose
       and necessity for the law, and evils sought to be remedied, and goals to be achieved.’ ” Id.
       (quoting People ex rel. Sherman v. Cryns, 203 Ill. 2d 264, 280 (2003)). The statutory
       language is the best indicator of the legislative intent. Id.

                                                  -6-
¶ 25        In enacting section 501(c-1), the legislature did not specify what types of “retainers”
       previously paid to an attorney are subject to disgorgement. However, the policy underlying
       the interim fee provisions was clearly spelled out by the legislature. As part of the “leveling
       of the playing field” amendments, the following italicized language was added to the
       underlying purposes of the Act:
                 “This Act shall be liberally construed and applied to promote its underlying purposes,
                 which are to:
                                                   ***
                      (5) make reasonable provision for spouses and minor children during and after
                 litigation, including provision for timely awards of interim fees to achieve substantial
                 parity in parties’ access to funds for litigation costs[.]” (Emphasis added.) 750 ILCS
                 5/102(5) (West 2010).
¶ 26        Other courts and commentators have expanded on the purposes and goals of the interim
       fee provisions in the Act. “In enacting section 501(c-1), the legislature’s goal was to level
       the playing field by equalizing the parties’ litigation resources where it is shown that one
       party can pay and the other cannot.” In re Marriage of Beyer, 324 Ill. App. 3d 305, 315
       (2001) (citing In re Marriage of DeLarco, 313 Ill. App. 3d 107, 113 (2000)). “[The] new
       interim fee system was an attempt to address the problem of the ‘economically disadvantaged
       spouse,’ where one spouse uses his or her greater control of assets or income as a litigation
       tool, making it difficult for the disadvantaged spouse to participate adequately in the
       litigation.” In re Minor Child Stella, 353 Ill. App. 3d 415, 419 (2004) (citing A General
       Explanation of the “Leveling of the Playing Field” in Divorce Litigation Amendments, 11
       CBA Rec. 32 (1997)). Prior to the amendments, “[divorce] cases frequently entailed
       strenuous efforts to ‘block’ access by the other side to funds for litigation.” Id. All too
       frequently, the “economically advantaged spouse” would apply his or her greater access to
       income or assets as a tool, making it difficult for the disadvantaged spouse to retain counsel
       or otherwise participate in litigation. Id. Thus, the new interim fee system was designed to
       ameliorate this problem by streamlining the process for obtaining interim attorney fees. Id.
¶ 27        It is clear from the attorney-client agreement that the advance payment retainer in this
       case was set up specifically to circumvent the “leveling of the playing field” rules set forth
       in the Act. To allow attorney fees to be shielded in this manner would directly undermine the
       policies set forth above and would strip the statute of its power. If we were to accept James’
       argument, an economically advantaged spouse could obtain an unfair advantage in any
       dissolution case simply by stockpiling funds in an advance payment retainer held by his or
       her attorney.
¶ 28        Furthermore, the reasons expressed in Dowling for allowing advance payment retainers
       are not pertinent to a dissolution case in which one or both parties lacks the financial ability
       or access to funds to pay their attorneys. In Dowling, we held that advance payment retainers
       should be used “sparingly” and only when necessary to accomplish a special purpose for the
       client which could not be accomplished with a security retainer. Dowling, 226 Ill. 2d at 293.
       In bankruptcy and forfeiture cases, for example, a client may have difficulty hiring legal
       counsel if the funds for attorney fees are subject to the claims of the client’s creditors. See


                                                  -7-
       Dowling, 226 Ill. 2d at 293.
¶ 29        In divorce cases, however, there are two clients, both of whom require access to legal
       counsel. Shielding assets so that one spouse may easily hire an attorney has the direct effect
       of making it difficult for the other spouse to hire his or her own attorney. This would defeat
       the purpose and goals of the Act, which is to enable parties to have equitable access to
       representation. See Alison G. Turoff, Recovering Attorney Fees From the Opposing Party
       in Illinois Divorce Cases, 92 Ill. B.J. 462, 463 (2004) (the interim fee provision “supplies a
       valuable tool for the attorney contemplating representing a client who individually would
       have difficulty paying the fees for a divorce but whose marital estate or spouse could afford
       such fees”). Accordingly, we hold that advance payment retainers in dissolution cases are
       subject to disgorgement pursuant to section 501(c-1)(3) of the Act. To hold otherwise would
       defeat the express purpose of the Act and render the “leveling of the playing field” provisions
       powerless.
¶ 30        To the extent that James argues that the funds in his advance payment retainer were
       obtained from John’s parents and are not marital property, we note that the statute does not
       distinguish between marital property and nonmarital property for the purpose of
       disgorgement of attorney fees. The statute contemplates that retainers paid “on behalf of” a
       spouse may be disgorged. See 750 ILCS 5/501(c-1)(1) (West 2010) (a responsive pleading
       by the nonpetitioning party must set out the amount of “each retainer or other payment or
       payments, or both, previously paid to the responding party’s counsel by or on behalf of the
       responding party” (emphasis added)). Furthermore, the statute’s repeated references to the
       parties’ “access” to funds for litigation implies that funds may come from any source. See
       750 ILCS 5/102(5), 501(c-1)(1)(A), (3) (West 2010).
¶ 31        We note, too, that one factor to be considered by the trial court in making an interim
       award is the “alleged non-marital property within access to a party.” (Emphasis added.) 750
       ILCS 5/501(c-1)(1)(A) (West 2010).1 Thus, we find it irrelevant for purposes of interim fee
       awards whether the funds for attorney fees derived from marital or nonmarital property.2

               1
                 See also Beyer, 324 Ill. App. 3d at 319 (interim fees pursuant to section 501(c-1) apply to
       marital and nonmarital property); David H. Hopkins,“Leveling the Playing Field” in Divorce:
       Questions and Answers About the New Law, 85 Ill. B.J. 410, 413 (1997) (“Questions about
       disgorgement can also arise if a third party—a parent, for example—is funding the divorce litigation
       for one of the parties. Consistent with the basic principles of these reforms, attorney’s fees paid by
       parents for one spouse might sometimes be ordered disgorged in favor of the other spouse’s counsel
       at an interim fee award hearing. When that possibility exists, it should be considered at the outset,
       and perhaps the initial retainer should be higher than usual to account for this risk.”).
               2
                 It is important to note that interim fees are, by definition, temporary. As such, they may be
       accounted for, as debts or otherwise, upon the final division of the marital estate. See 750 ILCS
       5/501(c-1)(2) (West 2010) (“[a]ny assessment of an interim award *** shall be without prejudice
       to any final allocation and without prejudice as to any claim or right of either party or any counsel
       of record at the time of the award”); 750 ILCS 5/508 (West 2010); In re Marriage of Johnson, 351
Ill. App. 3d 88, 97 (2004) (“By definition, a disgorgement order is never a final adjudication of the
       attorney’s right to fees—it merely controls the timing of payment, with no effect on whether, or how

                                                    -8-
¶ 32        Alternatively, James argues that section 501(c-1)’s provision for disgorgement of
       attorney fees irreconcilably conflicts with Rule 1.15 of the Illinois Rules of Professional
       Conduct. He argues that this alleged conflict must be resolved in favor of the supreme court
       rule, pursuant to the separation of powers doctrine established in article II, section 1, of the
       Illinois Constitution of 1970. We are unpersuaded by this argument. Article II, section 1,
       provides: “The legislative, executive and judicial branches are separate. No branch shall
       exercise powers properly belonging to another.” Ill. Const. 1970, art. II, § 1. “[T]his court
       possesses rulemaking authority to regulate the trial of cases.” Strukoff v. Strukoff, 76 Ill. 2d
53, 58 (1979). Where a statute conflicts with a supreme court rule, it infringes upon the
       power of the judiciary, and the rule must prevail. McAlister v. Schick, 147 Ill. 2d 84, 94
       (1992); People v. Joseph, 113 Ill. 2d 36, 45 (1986). However, “[t]his court has repeatedly
       recognized that the legislature may impose reasonable limitations and conditions upon access
       to the courts.” McAlister, 147 Ill. 2d at 95. The legislature has broad powers to regulate
       attorney fees and the attorney-client relationship, so long as a statute does not purport to limit
       the scope of a court’s authority over those matters. Bernier v. Burris, 113 Ill. 2d 219, 250
       (1986).
¶ 33        Upon examination of both Rule 1.15 and section 501(c-1) of the Act, we find no conflict
       between the rule and the statute. Rule 1.15, which incorporates the Dowling decision, sets
       forth the requirements for advance payment retainers. The rule provides that the attorney-
       client agreement must state a special purpose and explain why this type of retainer is
       advantageous to the client. Ill. R. Prof. Conduct (2010) R. 1.15(c) (eff. Jan. 1, 2010). Section
       501(c-1), on the other hand, provides for awards of interim attorney fees and costs in
       proceedings arising under the Illinois Marriage and Dissolution of Marriage Act and sets
       forth the procedures to be followed by the parties and the court. The statute does not infringe
       upon the court’s authority to regulate court matters. Rather, it leaves to the discretion of the
       court whether, and in what amount, interim attorney fees may be awarded. We see no direct
       conflict between the statute and the rule and, thus, no violation of the separation of powers
       clause in the Illinois Constitution.
¶ 34        Finally, James argues that the disgorgement order violates the first amendment, in that
       it infringes upon a client’s access to the courts and the right to retain counsel. However, we
       find that James lacks standing to make this argument because he is not the person whose
       rights are allegedly being infringed. See Members of the City Council v. Taxpayers for
       Vincent, 466 U.S. 789, 798 (1984) (“constitutional adjudication requires a review of the
       application of a statute to the conduct of the party before the Court”); People ex rel. Shockley
       v. Hoyle, 338 Ill. App. 3d 1046, 1055 (2003) (a party lacks standing to assert the alleged
       deprivation of another individual’s constitutional rights).



       much, the attorney is entitled to collect at the conclusion of his services.”); Attorney Fees in
       Domestic Relations Cases: The 2009 Amendments to “Leveling of the Playing Field,” 98 Ill. B.J.
       136, 137 (2010) (“Less judicial caution was appropriate for granting interim fees in pre-decree
       divorce cases because the trial court could adjust (or ‘true up’) the ultimate division of the marital
       estate at the end of the case to account for attorney fee payments by each party.”).

                                                    -9-
¶ 35                                         Conclusion
¶ 36       For the foregoing reasons, we affirm the judgment of the appellate court affirming the
       circuit court’s turnover order. We also affirm the vacation of the contempt order. See In re
       Marriage of Beyer, 324 Ill. App. 3d 305, 321-22 (2001) (where a refusal to comply with a
       court’s order constitutes a good-faith effort to secure an interpretation of an issue without
       direct precedent, it is appropriate to vacate a contempt order on appeal).

¶ 37      Appellate court judgment affirmed.
¶ 38      Circuit court judgment affirmed in part and vacated in part.




                                               -10-